NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

In the Interest of D.J. and E.J., children. )
___________________________________)
                                            )
C.J.,                                       )
                                            )
               Appellant,                   )
                                            )
v.                                          )      Case No. 2D19-263
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD                    )
LITEM PROGRAM,                              )
                                            )
                                            )
               Appellees.                   )
                                            )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for Lee
County; Leigh Frizzell Hayes, Judge.

C.J., pro se.

Meredith K. Hall, Appellate Counsel,
Children's Legal Services, Bradenton,
for Appellee Department of Children and
Families.

Thomasina Moore, Statewide Director of
Appeals, and Sara Elizabeth Goldfarb,
Appellate Counsel, Tallahassee, for
Appellee Guardian ad Litem Program.


PER CURIAM.


                Affirmed.
MORRIS, ATKINSON, and SMITH, JJ., Concur.




                                    -2-